Citation Nr: 0719517	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1949 to November 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran testified at an April 2007 hearing 
before the Board.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss has been manifested 
by no more than level V hearing in each ear.

2.  The veteran is in receipt of a 10 percent disability 
rating, the schedular maximum, for service-connected 
tinnitus.

3.  There is no provision under the Rating Schedule or 
applicable regulations that provides for a separate 
disability rating for each ear affected by tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2006); 38 C.F.R. §§ 4.1, 4.85, 4.86 and 
Part 4, Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2006); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated April 2003, March 2004, 
and March 2006.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records (SMRs), a DD-214, VA 
examination reports, medical record from Miracle Ear and 
statements from the veteran, family members and a teacher.  
In addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, VA has complied 
with its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim 
for an increased rating, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

In a June 2003 rating decision, the RO granted service-
connection for bilateral hearing loss and assigned a 20 
percent evaluation under Diagnostic Code 6100.
In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric valuations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The veteran was afforded three VA examinations since his 
appeal.  On audiometric testing at the VA examination in 
April 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
60
60
65
LEFT
N/A
40
60
65
60

The average pure tone threshold for the right ear was 56 and 
the average pure tone threshold for the left ear was 56.  
Speech discrimination was 76 percent in the right ear and 72 
percent in the left ear. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 76 and 82, the resulting 
numeric designation for the right ear is IV.  By intersecting 
the column in Table VI for average pure tone decibel loss 
falling between 50 and 57 with the line for percent of 
discrimination from 68 to 74, the resulting numeric 
designation for the left ear is V.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of IV for the right ear and V for the left ear, the point of 
intersection on Table VII requires assignment of a 10 percent 
rating under DC 6100.  See 38 C.F.R. § 4.85(h).

The veteran underwent a VA audio examination in November 
2004.  On audiometric testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
60
60
65
LEFT
25
40
60
60
65

The average pure tone threshold for the right ear was 60 and 
the average pure tone threshold for the left ear was 56.  
Speech discrimination was 76 percent in the right ear and 72 
percent in the left ear.  In the November 2004 report, the VA 
examiner stated that as the veteran stopped responding during 
the speech recognition, she used the speech results from the 
April 2004 evaluation.  The examiner also noted that the 
veteran's hearing had not significantly changed in the last 
six months.

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 76 and 82, the resulting 
numeric designation for the right ear is IV.  By intersecting 
the column in Table VI for average pure tone decibel loss 
falling between 50 and 57 with the line for percent of 
discrimination from 68 -74, the resulting numeric designation 
for the left ear is V.  Table VII must then be consulted for 
assignment of a percentage evaluation and assignment of a 
diagnostic code.  With a numeric designation of IV for the 
right ear and V for the left ear, the point of intersection 
on Table VII requires assignment of a 10 percent rating under 
DC 6100.  See 38 C.F.R. § 4.85(h).

The veteran underwent a VA audio examination in July 2006.  
On audiometric testing, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
60
60
70
LEFT
30
45
60
60
65

The average pure tone threshold for the right ear was 61 and 
the average pure tone threshold for the left ear was 58.  
Speech discrimination was 72 percent in the right ear and 72 
percent in the left ear. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 68 and 74, the resulting 
numeric designation for the right and left ears is V.  Table 
VII must then be consulted for assignment of a percentage 
evaluation and assignment of a diagnostic code.  With a 
numeric designation of V for the right ear and the left ear, 
the point of intersection on Table VII requires assignment of 
a 20 percent rating under DC 6100.  See 38 C.F.R. § 4.85(h).

Upon review, the above findings from the three VA 
examinations show that an evaluation in excess of 20 percent 
is not warranted.  38 C.F.R. § 4.85 Table VII (2006).  
Furthermore, an earlier VA examination in May 2003 showed a 
similar result.  On audiometric testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
60
60
60
LEFT
20
30
60
60
65

The average pure tone threshold for the right ear was 55 and 
the average pure tone threshold for the left ear was 54.  
Speech discrimination was 80 percent in the right ear and 64 
percent in the left ear.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 76 and 82, the resulting 
numeric designation for the right ear is IV.  By intersecting 
the column in Table VI for average pure tone decibel loss 
falling between 50 and 57 with the line for percent of 
discrimination from 60 to 66, the resulting numeric 
designation for the left ear is VI.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of IV for the right ear and V for the left ear, the point of 
intersection on Table VII requires assignment of a 20 percent 
rating under DC 6100.  See 38 C.F.R. § 4.85(h).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b).  The 
veteran does not exhibit an exceptional pattern of hearing 
impairment and the provisions of 38 C.F.R. § 4.86 are not for 
application.  

The veteran maintains that the audiological evaluations do 
not accurately demonstrate the extent of his hearing 
disability.  In addition to his own statements and the 
testimony from his April 2007 Board hearing, the veteran 
submitted letters from family members and a teacher attesting 
to his poor hearing, an undated medical clearance request 
form from Miracle Ear and a copy of a hearing impaired 
placard.  However, based on the application of 38 U.S.C.A. 
§ 4.85, there is no basis for a rating in excess of 20 
percent.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's hearing loss was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, supra.

Extraschedular ratings are available to accord justice, where 
mechanical application of the schedular evaluation is 
inadequate.  38 C.F.R. § 3.321(b)(1); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  An exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization may provide a basis for an extraschedular 
rating.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  In this case, there is no evidence of 
record indicating that the veteran's bilateral hearing loss 
markedly interferes with employment or results in 
hospitalization, and no evidence of an exceptional or unusual 
disability picture that renders application of the standard 
rating schedule impractical.  See 38 C.F.R. § 4.10 (2006).  
Therefore, an extraschedular evaluation is not warranted in 
this case.

After consideration of all the evidence, the Board finds that 
the veteran's bilateral hearing loss does not warrant an 
increased evaluation when applying the rating schedule to the 
audiometric results.  As the preponderance of the evidence 
weighs against the grant of an increased rating for bilateral 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Regarding tinnitus, in a June 2003 rating decision, the RO 
granted service-
connection for bilateral tinnitus and assigned a 10 percent 
evaluation under Diagnostic Code 6260.  The veteran filed a 
notice of disagreement with the evaluation for tinnitus.  The 
RO denied the veteran's request because under Diagnostic Code 
(DC) 6260 because the rating was the maximum allowed.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).


ORDER

An initial evaluation in excess of 20 percent for bilateral 
hearing loss is denied.

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


